EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	At claim 7, line 3,  -- (PCU) –  has been inserted after “power control unit”.

This amendment has been made in order to clarify that “PCU” as used later in the claims refers to the power control unit, as described in the specification.

Reasons for Allowance
Claims 2-12 are allowed.
	The following is an examiner’s statement of reasons for allowance:  Applicant has properly placed previously indicated allowable claim 7 into independent form.  Hatayama et al., as applied in the previous Office Action, constitutes the closest prior art.  However, neither Hatayama et al. not the prior art as a whole teach the controller combination as set forth in claim 7, and in particular wherein when a temperature of the battery is higher than the reference battery temperature, a connection state of the first heat circuit is set to the second state and a state where the battery heat exchanger is not connected to the first heat exchanger, the PCU heat exchanger, and the radiator so that the first heat medium flows through them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.